Laughlin, J.:
Appellant claims that but a single cause of action is pleaded. Plaintiff alleges that on the 25th day of February, 1917, an agreement was made between him and the defendant whereby, in consideration of twenty dollars paid to her by the plaintiff, defendant agreed to breed a certain valuable female dog owned by the plaintiff and to skillfully care for and return the dog in the same condition of health as when delivered to her; that the dog was delivered to defendant in an healthy and sound physical condition, but that the defendant did not return her in the same condition and that when returned she was suffering from a disease known as distemper which was caused solely by the negligence of the defendant in her care and treatment of the dog and in her failure to keep the dog in a clean condition and in surroundings free from contact with germ infection; that the plaintiff by reason of the premises has been required to expend large sums of money in the care, treatment and maintenance of the dog and that, owing to said disease, the dog has become worthless, to plaintiff’s damage in the sum of $700.
I am of opinion that these allegations state but a single cause of action for damages for breach of the contract. The charge of negligence in the care of the dog is merely a specification of the breach of contract. There could be no recovery for negligence in caring for the dog but for the fact that the defendant was under a contract obligation requiring care. It *3may perhaps be said that the plaintiff alleges two theories upon which he claims to be entitled to recover for the breach of the contract, namely, that the defendant undertook absolutely to return the dog in the same condition as when received and that it was also the duty of the defendant to properly care for the dog and that she failed so to do in that she negligently, that is, by not exercising the care required by the contract, permitted the dog to contract the disease. But in either case the basis for a recovery would be the breach of contract and that, therefore, is the cause of action. Mere allegations with respect to the different theories upon which it is claimed there was a breach of the defendant’s duty under the contract is not stating different causes of action; nor are the theories pleaded inconsistent, and, therefore, even upon the trial the plaintiff could not be required to elect between them, but may recover on any pleaded theory of the breach of the contract shown by the evidence. (Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436; Schoenfeld v. Mott Ave. Realty Co., 168 App. Div. 91; Snell v. Cornwell, 93 id. 136.)
It follows that the order should be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
Clarke, P. J., Dowling, Page and Shearn, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.